DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-17 directed to species non-elected without traverse.  Accordingly, claims 12-17 have been cancelled.

Allowable Subject Matter
Claims 1 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Liu, discloses a magnetoresistive memory device comprising: a first ferromagnetic layer; a first layer; a first insulator between the first ferromagnetic layer and the first layer; a second ferromagnetic layer between the first insulator and the first layer; and a non-stoichiometric second layer between the second ferromagnetic layer and the first layer, the second layer being in contact with the second ferromagnetic layer and the first layer, wherein the second layer includes one or more of: respective nitrides of FeCoB- alloy, Fe, Co, B, Mg, Al, Si, Ca, Sc, Ti, V, Cr, Y, and Gd, and respective oxides of FeCoB-alloy, Fe, Co, B, Mg, Al, Si, Ca, Ti, V, and Cr. The prior art of records, individually or in combination, do not disclose nor teach “a stoichiometric first layer” in combination with other limitations as recited in claim 1.
The prior art of record, Liu, discloses a magnetoresistive memory device comprising: a first ferromagnetic layer; a first layer; a first insulator between the first ferromagnetic layer and the first layer; a second ferromagnetic layer between the first insulator and the first layer; and a non-stoichiometric second layer between the second ferromagnetic layer and the first layer, the second layer including one or more of: respective nitrides of FeCoB-alloy, Fe, Co, B, Mg, AI, Si, Ca, Sc, Ti, V, Cr, Y, and Gd, and respective oxides of FeCoB-alloy, Fe, Co, B, Mg, Al, Si, Ca, Ti, V, and Cr. The prior art of records, individually or in combination, do not disclose nor teach “a stoichiometric first layer including one or more of B2O3, MgO, Al2O3, SiO2, CaO, Sc2O3, TiO2, V205, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite” in combination with other limitations as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811